Exhibit (iii) ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 15 INSURED BOND NUMBER Eaton Vance Management 00125109B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE See Below September 1, 2009 to September 1, 2010 /s/ John T. Mulligan In consideration of the premium charged for this Bond, and notwithstanding Item 1 of the Declarations, Name of Insured, or any other Rider to this Bond, it is hereby understood and agreed that the following shall not be Insureds under this Bond as of the effective date indicated: EFFECTIVE DATE The Wright Managed Income Trust, a series fund consisting of: o Wright Current Income Fund o Wright Total Return Bond Fund November 30, 2009 The Wright Managed Equity Trust, a series fund consisting of: o Wright International Blue Chip Equities Fund o Wright Major Blue Chip Equities Fund o Wright Selected Blue Chip Equities November 30, 2009 Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond. RN2.1-00 (1/02)
